UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1443



ERIC C. HANSEN,

                                                          Petitioner,

          versus


CALDWELL DIVING COMPANY, INCORPORATED; EM-
PLOYER’S INSURANCE OF WAUSAU; UNITED STATES
DEPARTMENT OF LABOR, Division of Longshore
Harbors Workers; BENEFITS REVIEW BOARD, UNITED
STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(BRB-98-1596)


Submitted:   February 8, 2001          Decided:     February 13, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric C. Hansen, Petitioner Pro Se. Stephen Edward Darling, SINKLER
& BOYD, P.A., Charleston, South Carolina; Laura Jessica Stomski,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric C. Hansen seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of benefits pursuant to the Longshore & Harbor Workers’ Compensa-

tion Act.   33 U.S.C.A. §§ 901-950 (West 1994 & Supp. 2000).   Hansen

also appeals the Board’s order denying his motion for reconsid-

eration. Our review of the record discloses that the Board’s deci-

sions are based upon substantial evidence and are without revers-

ible error.   Accordingly, we affirm on the reasoning of the Board.

Hansen v. Caldwell Diving Co., Inc., No. BRB-98-1596 (Sept. 7, 1999

& Feb. 23, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2